
	

114 S1134 IS: Heroin and Prescription Opioid Abuse Prevention, Education, and Enforcement Act of 2015.
U.S. Senate
2015-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1134
		IN THE SENATE OF THE UNITED STATES
		
			April 29, 2015
			Ms. Ayotte (for herself and Mr. Donnelly) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To address prescription opioid abuse and heroin use. 
	
	
		1.Short title
 This Act may be cited as the Heroin and Prescription Opioid Abuse Prevention, Education, and Enforcement Act of 2015..
 2.FindingsCongress makes the following findings: (1)The Controlled Substances Act (21 U.S.C. 801 et seq.) declares that many controlled substances have a useful and legitimate medical purpose and are necessary to maintain the health and general welfare of the people of the United States.
 (2)Health care professionals, medical experts, researchers, and scientists have found pain to be a major national health problem.
 (3)The responsible treatment of pain is a high priority for our Nation and the needs of individuals with pain must be taken into careful consideration when taking steps to prevent prescription drug misuse and abuse.
 (4)When no longer needed or wanted for legitimate pain management or health treatment, prescription opioids are susceptible to diversion. Prescription opioids also may be abused by individuals who were not prescribed such drugs, or misused by individuals not taking such drugs as directed.
 (5)Approximately 4 out of 5 new heroin users report that they became addicted to prescription opioids before they used heroin for the first time.
 (6)According to the National Institute on Drug Abuse, heroin attaches to the same brain cell receptors as prescription opioids.
 (7)The low cost and high purity of currently available heroin has contributed to an increase in heroin use across the United States.
 (8)More people are using heroin, and are using heroin at a younger age. The National Survey on Drug Use and Health reports that new heroin users numbered 142,000 in 2010, and increased to 178,000 in 2011. In 2011, the average age at first use among heroin abusers between 12 and 49 years was 22.1 years. In 2009, the average age at first use among heroin abusers between 12 and 49 years was 25.5 years.
 (9)According to the Department of Health and Human Services, heroin use nationwide rose 79 percent between 2007 and 2012.
 (10)Deaths from heroin overdose have significantly increased in communities across the United States. According to the Centers for Disease Control and Prevention, the number of deaths involving heroin almost tripled between 2010 and 2013. From 2010 to 2013, the number of heroin deaths rose from 3,036 to 8,257.
 (11)The Edward Byrne Memorial Justice Assistance Grant Program under part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.) is critical to fighting the prescription opioid abuse and heroin use epidemics, and should be reauthorized and fully funded.
			3.Development of best prescribing practices
 (a)Inter-Agency task forceNot later than 120 days after the date of enactment of this Act, the Secretary of Health and Human Services (referred to in this section as the Secretary), in cooperation with the Secretary of Veterans Affairs, the Secretary of Defense, and the Administrator of the Drug Enforcement Administration, shall convene a Pain Management Best Practices Inter-Agency Task Force (referred to in this section as the task force).
 (b)MembershipThe task force shall be comprised of— (1)representatives of—
 (A)the Department of Health and Human Services, including the Centers for Disease Control and Prevention;
 (B)the Department of Veterans Affairs; (C)the Department of Defense;
 (D)the Drug Enforcement Administration; (E)the Office of National Drug Control Policy; and
 (F)the Institute of Medicine; (2)the Director of the National Institutes of Health;
 (3)physicians, dentists, and non-physician prescribers; (4)pharmacists;
 (5)experts in the fields of pain research and addiction research; (6)representatives of—
 (A)pain management professional organizations; (B)the mental health treatment community;
 (C)the addiction treatment community; and (D)pain advocacy groups; and
 (7)other stakeholders, as the Secretary determines appropriate. (c)DutiesThe task force shall—
 (1)not later than 180 days after the date on which the task force is convened, develop best practices for pain management and prescription pain medication prescribing practices, taking into consideration—
 (A)existing pain management research; (B)recommendations from relevant conferences; and
 (C)ongoing efforts at the State and local levels and by medical professional organizations to develop improved pain management strategies;
 (2)solicit and take into consideration public comment on the best practices developed under paragraph (1), amending such best practices if appropriate; and
 (3)develop a strategy for disseminating information about the best practices developed under paragraphs (1) and (2) to prescribers, pharmacists, State medical boards, and other parties, as the Secretary determines appropriate.
 (d)LimitationThe task force shall not have rulemaking authority. (e)ReportNot later than 270 days after the date on which the task force is convened under subsection (a), the task force shall submit to Congress a report that includes—
 (1)the strategy for disseminating best practices developed under subsection (c); (2)the results of a feasibility study on linking best practices developed under paragraphs (1) and (2) of subsection (c) to receiving and renewing registrations under section 303(f) of the Controlled Substances Act (21 U.S.C. 823(f)); and
 (3)recommendations on how to apply such best practices to improve prescribing practices at medical facilities, including medical facilities of the Veterans Health Administration.
				4.Harold rogers prescription drug monitoring program
 (a)Authorization of appropriationsTo carry out the Harold Rogers Prescription Drug Monitoring Program established under the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 2002 (Public Law 107–77; 115 Stat. 748), there is authorized to be appropriated $9,000,000 for each of fiscal years 2016 through 2020.
 (b)GAO ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report evaluating the effectiveness of the Harold Rogers Prescription Drug Monitoring Program in reducing prescription drug abuse, and, to the extent practicable, any corresponding increase or decrease in the use of heroin.
 5.Reauthorization of byrne justice assistance grant programSection 508 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3758) is amended by striking 2006 through 2012 and inserting 2016 through 2020.
		6.Awareness campaigns
 (a)In generalThe Secretary of Health and Human Services shall advance the education and awareness of the public, providers, patients, and other appropriate stakeholders regarding the risk of abuse of prescription opioid drugs if such products are not taken as prescribed.
			(b)Drug-Free media campaign
 (1)In generalThe Office of National Drug Control Policy, in coordination with the Secretary of Health and Human Services and the Attorney General, shall establish a national drug awareness campaign.
 (2)RequirementsThe national drug awareness campaign under paragraph (1) shall— (A)take into account the association between prescription opioid abuse and heroin use;
 (B)emphasize the similarities between heroin and prescription opioids and the effects of heroin and prescription opioids on the human body; and
 (C)bring greater public awareness to the dangerous effects of fentanyl when mixed with heroin or abused in a similar manner.
 (3)Available fundsFunds for the national drug awareness campaign may be derived from amounts appropriated to the Office of National Drug Control Policy and otherwise available for obligation and expenditure.
				7.Naloxone demonstration grants
 (a)DefinitionsIn this section— (1)the term eligible entity means a State, a unit of local government, or a tribal government;
 (2)the term first responder includes firefighters, law enforcement officers, paramedics, emergency medical technicians, and other individuals (including employees of legally organized and recognized volunteer organizations, whether compensated or not), who, in the course of professional duties, respond to fire, medical, hazardous material, or other similar emergencies; and
 (3)the term opioid overdose reversal drug means a drug that, when administered, reverses in whole or part the pharmacological effects of an opioid overdose in the human body.
 (b)Program authorizedThe Attorney General, in coordination with the Secretary of Health and Human Services and the Director of the Office of National Drug Control Policy, may make grants to eligible entities to create not more than 8 demonstration programs to allow properly trained first responders to prevent prescription opioid and heroin overdose death by administering an opioid overdose reversal drug to an individual who has experienced overdose or who has been determined to have likely experienced overdose.
			(c)Application
 (1)In generalTo be eligible to receive a grant under this section, an entity shall submit an application to the Attorney General, at such time, in such manner, and accompanied by such information as the Attorney General shall require, and—
 (A)that meets the criteria for selection under paragraph (2); and (B)that describes—
 (i)the evidence-based methodology and outcome measures that will be used to evaluate the program funded with a grant under this section, and specifically explain how such measurements will provide valid measures of the impact of the program;
 (ii)how the program could be broadly replicated if demonstrated to be effective; (iii)how the eligible entity will coordinate with their corresponding State substance abuse agency to identify protocols and resources that are available to victims and families, including information on treatment and recovery resources; and
 (iv)how the demonstration program will continue with State, local, or private funding after the expiration of the grant.
 (2)Criteria for selectionThe Attorney General may award grants to eligible entities that demonstrate an institutional need for technical support and lack existing infrastructure in order to implement and train first responders to carry out a demonstration program under paragraph (b).
 (3)Priority considerationIn awarding grants under this section, the Attorney General shall give priority to an eligible entity located in a State that provides civil liability protection for first responders administering an opioid overdose reversal drug to counteract opioid overdoses by—
 (A)enacting legislation that provides such civil liability protection; and (B)providing a certification by the attorney general of the State that the attorney general has—
 (i)reviewed any applicable civil liability protection law to determine the applicability of the law with respect to first responders who may administer an opioid overdose reversal drug to individuals reasonably believed to be suffering from opioid overdose; and
 (ii)concluded that the law described in subparagraph (A) provides adequate civil liability protection applicable to such persons.
 (d)Use of fundsAn eligible entity shall use a grant received under this section to— (1)make an opioid overdose reversal drug, which may include naloxone, available to be carried and administered by first responders;
 (2)train and provide resources for first responders, on carrying and administrating such opioid overdose reversal drug for the prevention of prescription opioid and heroin overdose deaths; and
 (3)establish processes, protocols, and mechanisms for referral to treatment. (e)Technical supportThe Attorney General shall provide individualized technical support, as requested, to grant recipients under this section to assist with implementation of the demonstration program.
 (f)Grant durationA demonstration project grant shall be for a period of 3 years. (g)EvaluationFollowing the first grant year, a recipient of a grant awarded under this section shall report to the Attorney General on an annual basis —
 (1)the number of first responders equipped with an opioid overdose reversal drug for the prevention of fatal prescription opioid and heroin overdose;
 (2)the number of prescription opioid and heroin overdoses reversed by first responders; (3)the number of calls for service related to prescription opioid and heroin overdose; and
 (4)the extent to which overdose victims and families receive information about treatment services and available data describing treatment admissions.
 (h)Report to congressThe Attorney General shall submit an annual report to the appropriate committees of Congress aggregating the data received from the grant recipients and evaluating the outcomes achieved by the demonstration projects funded under this section.
 8.OffsetIt is the sense of Congress that the amounts expended to carry out this Act and the amendments made by this Act should be offset by a corresponding reduction in Federal non-defense discretionary spending.
		
